Citation Nr: 1438714	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  14-05 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from October 1942 to November 1945.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center that awarded service connection for GERD, and assigned a 10 percent rating effective August 22, 2008.    

The issue of entitlement to an earlier effective date for the award of service connection for GERD is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the veteran if action on his part is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

It is reasonably shown that throughout the Veteran's GERD has been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by arm or shoulder pain productive of considerable impairment of health; at no time is the GERD shown to have been manifested by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.


CONCLUSION OF LAW

A 30 percent (but no higher) rating is warranted for the Veteran's GERD.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code (Code) 7346 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefit, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the June 2013 rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A December 2013 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice was less than adequate.

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in August 2008, October 2010, and May 2013.  The Board finds that the examination reports are adequate for rating purposes as the examiners reviewed the record, noted the history of the disability, and conducted thorough examinations, with notation of all clinical findings needed for consideration of this matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

As this claim for increase is an appeal from the initial rating assigned with the grant of service connection, the possibility of staged ratings must be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  

There is no specific diagnostic code for GERD; it is rated, based on similarity of symptoms, as hiatal hernia under Code 7346.

Under Code 7346 (for hiatal hernia), a 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.

On August 2008 VA examination, the Veteran reported abdominal bloating with alternating constipation and diarrhea.  

On October 2010 VA examination, it was noted the Veteran had experienced chronic indigestion for many decades.  He reported bloating and excessive gas.  

On May 2013 VA examination, it was noted that the Veteran had a long history of gastric acidity with symptoms of heartburn, reflux, gas, and abdominal bloating.  It was noted that the Veteran had medication prescribed for these symptoms, and took additional over-the-counter medication, as needed.  On examination, symptoms of pryosis and reflux were identified.  

Records of the Veteran's treatment during the period under consideration show an increase in GERD symptoms, including chronic indigestion, increased reflux, occasional stomach discomfort, alternating constipation and diarrhea, stomach bloating, cramps, and gas pains.  These symptoms were treated with continuous medication.  

The Veteran has provided numerous statements regarding his GERD symptoms and their effect on his daily activities.  He reports daily episodes that include: gas, belching, abdominal distress, burning, nausea, dizziness, gas pressure, spitting up, and/or bloating.  The Veteran reports incidents of regurgitation and difficulty swallowing when eating.  He reports that when his abdominal distress is at its worst, he has aches and pains in his arms, neck, and shoulders.  He reports that he sleeps sitting up due to the severity of his abdominal distress.  

In addition, the Veteran's daughter provided a written statement detailing her first-hand accounts of his symptoms.  She reported that she observed her father having difficulty swallowing food, having food stuck in his throat, and regurgitation.  She confirmed that his symptoms have kept him awake at night.  

The Board notes that symptoms associated with GERD are observable by the person experiencing them (and some by others).  Based on their frequency and because they have not resolved with medication, the symptoms the Veteran has reported, including persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by arm or shoulder pain may reasonably be found to present a disability picture of (or at least approximating) considerable impairment of health shown throughout the appeal period.  The Board finds no reason to question the credibility of the Veteran's and his daughter's accounts.  As the symptoms reported throughout at least approximate the schedular criteria for a 30 percent rating under Code 7346, the Board finds that such rating is warranted throughout.  38 C.F.R. §§ 4.3, 4.7.  

The Board further finds that a disability rating greater than 30 percent is not warranted for any time during the period on appeal, as the evidence does not show symptoms have included material weight loss, and hematemesis or melena with moderate anemia, or any other symptom combinations productive of severe impairment of health.  Furthermore, no health care provider has indicated that the Veteran's GERD symptoms are productive of severe impairment of health.

The evidentiary record also does not show any further functional impairment that is not encompassed by the schedular criteria for the rating now assigned.  The reported symptoms and functional impairments are fully contemplated by the schedular criteria.  Consequently, those criteria are not inadequate, and referral for extraschedular consideration is not indicated.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the evidence of record does not suggest (and he has not alleged) that the Veteran is unemployable due to his service connected GERD.  Hence, the matter of entitlement to a total rating based on individual unemployability is not raised in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).




ORDER

A 30 percent rating is granted for the Veteran's GERD, subject to the regulations governing payment of monetary awards.


REMAND

The June 2013 rating decision assigned an effective date of August 22, 2008, for the award of service connection for GERD.  The Veteran's February 2014, VA Form 9, substantive appeal is reasonably construed as a timely notice of disagreement (NOD) with the effective date assigned.  As a statement of the case (SOC) addressing this question has not been issued, the Board is required to remand for such action.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

The case is REMANDED for the following:
 
The AOJ must issue a SOC addressing the matter of entitlement to an effective date earlier than August 22, 2008, for the grant of service connection for GERD.  The Veteran should be advised that to perfect an appeal of this issue to the Board he must file a timely substantive appeal.  If this occurs, the matter should be returned to the Board for appellate review.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


